Citation Nr: 1715699	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is currently not available.  A transcript of the hearing is of record.  An April 2016 letter informed the Veteran that the VLJ who conducted the hearing was unavailable and offered the Veteran the opportunity to testify at another hearing.  Later that month, the Veteran, through his representative, responded that he did not want another Board hearing.  Thus, the Board will proceed with the appeal.  See 38 C.F.R. § 20.704(e) (2016).

The Board notes that in October 2015, the Veteran submitted a motion to correct the transcript of the June 2015 Board hearing.  The Board, hereby, grants his motion and incorporates all requested changes.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board remanded the claim to obtain a VA addendum opinion regarding the etiology of his hepatitis C.

The Veteran contends that he was given inoculations by used syringes during service, and that shortly thereafter, he experienced symptoms of hepatitis C, including malaise, weakness, fatigue, fever, vomiting, diarrhea, and stomach cramps.  Notably, the Veteran's service treatment records (STR) reflect that the Veteran received shots from September 1967 to December 1967.  A January 1967 STR reflects complaints of stomach cramps, diarrhea, and headache.  An August 1967 STR reflects complaints of nausea, vomiting, diarrhea, anorexia, and weakness for three days.  A September 1967 STR notes a history of drinking stream water in July-August, and afterwards, he experienced recurrent diarrhea, bloody, nausea, vomiting, weakness, fever, stomach cramps.  The treating physician noted possibly shigella dysentery.  Two days later, the Veteran was still nauseated and had a normal stool culture.  Later that month, the Veteran reported weakness, dizziness, headache, fever, and nausea. 

In providing a negative opinion, the examiner concluded that the evidence of record is silent for symptoms/complaints related to hepatitis C during the separation examination in April 1968.  The examiner opined that his hepatitis C was more likely due to his 1988 blood transfusion, because prior to 1992, blood products were not screened for hepatitis C and carried a significantly higher risk of infection transmission.

The Board finds this opinion to be inadequate.  Although the October 2015 clinician noted the Veteran's in-service complaints related to weakness, fatigue, etc., in recounting the factual background of the case, the clinician did not provide meaningful analysis on the observations and whether such symptoms indicate an onset of symptoms related to hepatitis C.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  This is particularly true in light of the fact that "the most common symptoms of viral hepatitis are "'fatigue, mild fever, muscle or joint aches, nausea, vomiting, loss of appetite, vague abdominal pain, and sometimes diarrhea.'"  Greer v. Peake, No. 05-3408, 2008 U.S. App. Claims LEXIS 586, at *4 (mem dec. Feb. 29, 2008) (citing submitted materials from the American Liver Foundation).  Moreover, the examiner relied heavily on the absence of any complaints related to hepatitis C on his separation examination, and also did not address the Veteran's contentions of continuity of symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, given the complexity of the medical questions, the Board finds that an opinion from an appropriate specialist physician is warranted.

Accordingly, a remand is warranted for a VA opinion from an appropriate specialist opinion to address these deficiencies, and provide rationale for the opinions reached.  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician, to be preceded by review of the claims file. (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence).  It should be confirmed that the claims file was available for review.

The physician is then asked to answer the following question:

Whether it is at least as likely as not (50 percent probability or more) the Veteran's hepatitis C was incurred in or is otherwise related to service.  In answering this question the examiner should specifically address the in-service notations of a malaise, weakness, fatigue, fever, vomiting, diarrhea, and stomach cramps, and discuss whether these symptoms indicate an onset of hepatitis C.  

In answering all of the questions, the physician may not rely solely on the absence of medical records as a basis for the opinion and should consider the Veteran's statements, particularly his reports of continuity of symptoms.

The physician should provide complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

3.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

